UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
EMILIO L. VOZZOLO, on behalf of himself
and all others similarly situated,                           ORDER

                         Plaintiff,                          20-CV-03503 (PMH)
v.
                                                             Rel. 20-CV-04988 (PMH)
AIR CANADA,                                                       20-CV-11037 (PMH)
                          Defendant.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

         Counsel for all parties in this action appeared yesterday at 11:45 a.m. for a telephone

conference. For the reasons discussed on the record, the Court DENIES without prejudice to

renew, the motions to dismiss filed in this action (Doc. 20) and the related action entitled Piercy

v. Air Canada (“Piercy”), 20-cv-04988-PMH (Doc. 16). The Court further directs the parties to

cease briefing the motion to dismiss which has been served but not filed in Abskharon et al. v. Air

Canada (“Abskharon”), 20-cv-11037, also without prejudice.

         Pursuant to Federal Rule of Civil Procedure 42(a)(2), the Court consolidates Piercy and

Abskharon into the captioned action, Vozzolo v. Air Canada, 20-cv-3503. The Court directs

counsel for the parties to file a joint status letter concerning the refunds discussed at the conference

by July 8, 2021; Plaintiffs’ consolidated amended complaint reflecting the new circumstances shall

be filed on or before August 2, 2021; Defendant’s answer or its pre-motion letter in connection

with a motion to dismiss shall be filed by August 13, 2021; and if Defendant seeks leave to move

to dismiss or renew its prior motions, Plaintiffs’ response to the pre-motion letter is due August

20, 2021.

         Defendant is directed to produce to Plaintiffs all notices utilized to date by Defendant

concerning the subject refunds, and any future notices only once they have been utilized. Discovery
is not stayed, and the Court will adjust the deadlines set forth in the Joint Civil Case Discovery

Plan and Scheduling Order after Plaintiffs have filed their consolidated amended complaint.

       After consultation with its client, by May 6, 2021, defense counsel shall file a letter to the

Court advising of Defendant’s position concerning a settlement conference with the assigned

Magistrate Judge.

       The Clerk of Court is respectfully directed to docket this Order in each of the three cases

identified herein, and to terminate the pending motions (Doc. 20 in Vozzolo; Doc. 16 in Piercy).



                                                             SO ORDERED:

Dated: White Plains, New York
       April 30, 2021
                                                             ____________________________
                                                             Philip M. Halpern
                                                             United States District Judge




                                                 2
